IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-21058
                        Conference Calendar



JACKIE O. TEEL,

                                         Plaintiff-Appellant,

versus

OFFICER BROCKENBUSH; OFFICER SCHRODER;
LIEUTENANT BAXTER,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1638
                       --------------------
                          April 12, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jackie O. Teel (TDCJ # 611088) is BARRED from proceeding in

forma pauperis (IFP) under the Prison Litigation Reform Act

(PLRA), 28 U.S.C. § 1915(g), because, on at least three prior

occasions while incarcerated, Teel has brought an action or

appeal in a court of the United States that was dismissed as

frivolous or for failure to state a claim upon which relief could




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-21058
                                 -2-

be granted.   See Adepegba v. Hammons, 103 F.3d 383, 385 (5th Cir.

1996); Teel v. Collins, No. 97-20165 (5th Cir. Sept. 19,

1997)(strike one); Teel v. Parker County, Nos. 95-10222 & 95-

10466 (5th Cir. Dec. 19, 1995)(strikes two and three).

     Accordingly, Teel’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   See § 1915(g).   The appeal is DISMISSED.

     Teel has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.